DETAILED ACTION
This Office Action is in response to communication made on October 29, 2021.
Claims 1-2, 4-7, 10-12, 14-17 and 19-24 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2, 4-7, 10-12, 14-17 and 19-24 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 2, 4-7, 10 and 24): 
“A non-transitory processor-readable storage device including logic for execution by one or more processors and when executed operable for facilitating enhancing resiliency of a distributed computing environment that has computing resources, by performing the following acts;”, “using first mechanisms as one or more managed beans (MBeans) associated with an MBean server, to monitor metrics of the computing environment and to set status information… in response to at least one of the monitored metrics, wherein a first subset of the first mechanisms monitors a first subset of the metrics and a second subset of the first mechanisms monitors a second subset of the metrics, and wherein the first subset of the metrics is unique with respect to the second subset of the metrics;”, “selectively implementing one or more remediation actions in response to the status information;”, and “including a warning status… that is associated with a quiesced status”  is disclosed in cited prior art by Bobak;
associated with a first threshold to indicate approach towards a second threshold (”  is disclosed in cited prior art by Hall; 
“making, by the first mechanisms, the status information automatically discoverable by a second mechanism accessing the MBean server;”, “using the second mechanism to make the status information available to one or more computing resources of the computing environment, wherein the first mechanism is not directly coupled to the computing resources and the second mechanism coordinates communications between the first mechanism and the computing resources;” and, “selectively implementing a quiescing or unquiescing of a resource of the one or more computing resources in accordance with the status information” is disclosed in cited prior art by Kavuri. However Kavuri and Bobak do not show the status information automatically discoverable by a second mechanism accessing the MBean server. In a related prior art, Manning (US Patent Application Pub. No. 2005/0273668) Fig.4 and [0002],[0052] shows a system for dynamically managing and monitoring peer devices distributed in an edge computing environment, using MBean server whichprovides the registration and management of MBeans. However Bobak, Kavuri, Hall and Manning do not show a second mechanism accessing the MBean server and the second mechanism coordinates communications between the first mechanism and the computing resources.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 11 (and its dependent claims 12, 14-17, 19 and 25) and independent claim 20 (and its dependent claims 21-23) are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANJAN . PANT
Examiner
Art Unit 2458

								/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458